DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Prior Art Citation
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
	Sakariya et al. (US 2021/0118353), taken to be the closet prior art, shows the method and system for addressing an emissive display having a plurality of pixels arranged into rows and columns (see for example Figs. 2, 4, 5 and 10), comprising: receiving a first clock signal (taken to be a base clock, PWM clock or Non-Linear Clock) at an address select input of a first row (taken to be Row 0 or Row N) of the display (see for example Figs. 4, 11, 12, 19 and 30); receiving data signals at data signal inputs of the first row of the display (see for example para. 0007, 0059 and 0065), each of the received data signals corresponding to a column of the display (see for example para. 0073); outputting, when the first clock signal is active at the address select input, the data signals to corresponding drivers of light emitting semiconductors of the first row and via corresponding data signal outputs of the first row (see for example para. 0073-

	Ohara et al. (US 2016/0210892), Sato et al. (US 2018/0181244) and In et al. (US 9,805,820), all show display apparatus having plurality of pixels arranged in rows and columns having a control and driving circuit including plural clock signals, shift registers and the ability of driving the light emitting device of each row and column.




Reasons For Allowance

Claims 1-23 are allowed.

The following is an Examiner's Statement of Reasons for Allowance:

Regarding claims 1-7
The prior art of record, including the closest prior art noted above or prior art cited by applicant, taken alone or in combination does not teach or suggest the method for addressing an emissive display having the combination of steps with their recited process, along with receiving a second clock signal at the first row of shift registers; outputting, when the second clock signal is active, the data signals from the first row of shift registers; and receiving the data signals output at corresponding drivers of light emitting semiconductors of a second row of the display, as set forth in claim 1-7.


Regarding claims 8-10
The prior art of record, including the closest prior art noted above or prior art cited by applicant, taken alone or in combination does not teach or suggest the system for addressing an emissive display having the combination of elements with their recited functions, along with a first row of shift registers communicatively coupled to receive the data signals from the data signal outputs of the first row and to receive a second clock signal, the first row of shift registers being further communicatively coupled to output the data signals when the second clock is active; and a second row of pixels including a plurality of drivers, each driver having a corresponding light emitting semiconductor, the second row being communicatively coupled to receive the data signals output from the first row of shift registers at corresponding ones of the plurality of drivers of light emitting semiconductors of the second row of the display, as set forth in claims 8-10.

Regarding claims 11-17
The prior art of record, including the closest prior art noted above or prior art cited by applicant, taken alone or in combination does not teach or suggest the addressing system for addressing an emissive display having a plurality of pixels arranged into rows and columns having the combination of elements, along with a second TFT communicatively coupled to receive the data signal from the source of the first TFT at a gate of the second TFT, the second TFT driving a first light emitting semiconductor, in a first row of the display, connected to a drain of the second TFT; 22WO 2020/131894PCT/US2019/066888 a first shift register comprising at least a third TFT, the first shift register being communicatively coupled to receive the data signal from the source of the first TFT, the first shift register receiving a second clock signal, wherein when the second clock signal is active, the data signal is output by the first shift register; and a fourth TFT communicatively coupled to receive the data signal output by the first shift register at a gate of the fourth TFT, the fourth TFT driving a second light emitting semiconductor, in a second row of the display, connected to a drain of the fourth TFT, as set forth in claims 11-17.

Regarding claims 18-23
The prior art of record, including the closest prior art noted above or prior art cited by applicant, taken alone or in combination does not teach or suggest the method for addressing an emissive display having a plurality of pixels arranged into rows and columns having the combination of steps, along with receiving the data signal from the source of the first TFT at a gate of a second TFT, the second TFT driving a first light emitting semiconductor, in a first row of the display, connected to a drain of the second TFT; receiving the data signal from the source of the first TFT at a first shift register comprising at least a third TFT, the first shift register receiving a second clock signal, wherein when the second clock signal is active, the data signal is output by the first shift register; and receiving the data signal output by the first shift register at a gate of a fourth TFT, the fourth TFT driving a second light emitting semiconductor, in a second row of the display, connected to a drain of the fourth TFT, as set forth in claim 18-23.

	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD N EDUN whose telephone number is (571)272-7617. The examiner can normally be reached Mon-Fri 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/MUHAMMAD N EDUN/Primary Examiner, Art Unit 2687